Citation Nr: 0102854	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

Entitlement to service connection for multiple sclerosis.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from February 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1997 and later RO decisions that denied the 
veteran's claim for service connection for multiple sclerosis 
as not well grounded, and that granted service connection for 
PTSD and assigned a 30 percent rating, effective from 
February 1997.


REMAND

The RO denied the claim for service connection for multiple 
sclerosis as not well grounded.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103 and 
to be codified as amended at 38 U.S.C.A. § 5107) eliminated 
the concept of a well-grounded claim, and redefined VA's duty 
to assist the veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims.

The veteran testified at a hearing before the undersigned 
sitting at the RO in October 2000.  His testimony was to the 
effect that his multiple sclerosis was first diagnosed by Dr. 
Beasley in "1980" [sic-probably 1990] and that he had 
symptoms of multiple sclerosis within 7 years of his 
separation from service.  A private medical report dated in 
November 2000 notes that the veteran had symptoms of 
symptomatic fatigue and memory problems due to multiple 
sclerosis in the 1970's and 1980's.  A report from Dr. 
Beasley dated in October 1990 notes a history of fatigue and 
other symptoms since around 1988.  A 1995 letter from G. 
Kaufman, M.D., indicates that he recalls treating the veteran 
in the early 1970's for "chronic fatigue and imbalances," 
but the records have since been destroyed.  The veteran's 
representative has asked that the case be returned to the RO 
for readjudication under the VCAA.

The veteran's testimony at the October 2000 hearing was also 
to the effect that he worked as a fireman from 1979 until his 
retirement in 1999.  Reports of his VA psychiatric 
examinations in June 1997 and March 2000 show GAF's (global 
assessment of functioning) of 45 that appears to be 
inconsistent with the clinical findings in the reports of 
those examinations and the veteran's employment history.  In 
the judgment of the Board, a VA social and industrial survey 
followed by another VA psychiatric examination of the veteran 
would be helpful in determining the severity of his PTSD.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
submit statements of any lay or medical 
witnesses to his chronic fatigue, 
weakness, or imbalance symptoms in the 
early 1970's.

2.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effects of his PTSD on social and 
industrial adaptability.

3.  After the above development, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
severity of his PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should express an opinion as 
to the severity of the veteran's PTSD, as 
represented by GAF's, since February 
1997.  In order to assist the examiner in 
providing the requested information, the 
veteran's claims folder must be made 
available to him or her and reviewed 
prior to the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




